Citation Nr: 0616868	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of the reduction of the rating for service-
connected prostate cancer, from 100 percent to 20 percent, 
effective December 1, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
prostate cancer, from December 1, 2002 to June 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reduced the evaluation of the veteran's 
prostate cancer from 100 percent to 20 percent. 


FINDINGS OF FACT

1.  Improvement in the veteran's prostate cancer sufficient 
to warrant reduction under the applicable rating criteria was 
demonstrated on examination in February 2002.

2.  The veteran's residuals of prostate cancer were 
manifested from December 1, 2002 to June 2, 2005 by leakage 
requiring a change of underclothes twice per day, and urinary 
frequency during the day equaling roughly once per hour.  


CONCLUSIONS OF LAW

1.  The reduction in evaluation for prostate cancer effective 
November 30, 2002 was proper.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code 7528 
(2005).

2.  The criteria for a 40 percent rating for prostate cancer 
are met for the period from December 1, 2002 to June 2, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the agency of original jurisdiction 
(AOJ) notified the veteran in March 2002 of the proposal to 
reduce his total rating for prostate cancer.  Furthermore, in 
correspondence dated in July 2004, the AOJ satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  He also was instructed to submit any evidence in 
his possession that pertained to the claim.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in December 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  The veteran 
has been medically evaluated in conjunction with his claim 
three times during the course of his appeal.  VA outpatient 
treatment records have been secured.  On four occasions, the 
veteran was requested to submit a consent form for his 
private urologist so that treatment records could be 
obtained.  See letters to veteran dated in July 2004, and in 
January, September, and November 2005.  The veteran did not 
respond to these requests.  Thus, while the Board is aware of 
outstanding records, they are found to be unavailable.  VA 
has satisfied its duty to notify and assist this veteran. 

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Schedule provides a 100 percent rating for malignant 
neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2005).  Effective November 2000, the 
veteran's service-connected prostate cancer was evaluated at 
this total level.  Following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the 100 percent rating shall continue with a mandatory VA 
examination at the expiration of 6 months.  Any change in 
evaluation based upon that or any subsequent examinations 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis the 
disability should be rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

In this case, the veteran underwent VA examination in 
February 2002 and was found to have no recurrence of prostate 
cancer at that time.  Thus, in March 2002, the RO properly 
notified the veteran of the proposed reduction and he was 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  Such was not submitted; therefore, in August 
2002, the RO took final rating action and the award was 
reduced to 20 percent, effective the last day of November 
2002, based on voiding dysfunction.  The requisite procedures 
having been followed, the reduction of the veteran's rating 
was proper under 38 C.F.R. § 3.105(e) (2005).  

Clinical records subsequent to the reduction, and 
particularly VA outpatient progress notes dated in June 2003, 
a private medical opinion dated in August 2004, and the 
veteran's testimony before the undersigned that same month, 
confirm that while antineoplastic hormone shots were an 
option for the future, the veteran had not yet needed them.  
However, a June 2005 VA examination revealed that the therapy 
had been renewed.  By rating decision in December 2005, the 
veteran's prostate cancer evaluation was increased to 100 
percent, effective June 3, 2005.  Accordingly, the issue 
before the Board now is the appropriateness of the 20 percent 
rating during the period from December 1, 2002 to June 2, 
2005. 

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 40 percent disability 
rating is warranted when there is continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed two to four times a day.  The 
maximum 60 percent schedular rating for voiding dysfunction 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a (2005).

Prostate cancer can also be rated based on urinary frequency 
under the same code.  A maximum 40 percent disability rating 
is warranted for either a daytime voiding interval that is 
less than one hour or an awakening to void five or more times 
per night.  Id. 

In January 2003, the veteran underwent a VA examination, at 
which time he reported nocturia three to four times per 
night, and frequency of voiding nearly every hour during the 
day.  During his August 2004 hearing, the veteran testified 
credibly to experiencing nocturia three times per night, and 
having leakage requiring a change of clothing at least once 
during the day and once during the night.  He further 
explained that while his doctor had recommended he wear 
absorbent materials, he tried to but was not comfortable in 
doing so.  He therefore chose not to wear them.

These symptoms more nearly approximate those in the next 
higher rating category of 40 percent under the criteria 
describing both voiding dysfunction and urinary frequency.  
Specifically, the evidence demonstrates that if the veteran 
were to wear absorbent materials, he would need to change 
them at least twice in 24 hours, given his stated need to 
change his underclothes during the day and night.  Moreover, 
the record also shows urinary frequency of, on average, once 
per hour.  Therefore, the 40 percent rating is warranted. 

The evidence does not establish, however, that the veteran 
would need to change his underclothing (or absorbent 
materials were he to wear them) at least four times a day, as 
required by the 60 percent rating under voiding dysfunction.  
Therefore, a rating of 40 percent, and no higher, is 
appropriate for the period from December 1, 2002 to June 2, 
2005.


ORDER

The rating reduction for prostate cancer was proper, and to 
that extent only, the appeal is denied. 

A 40 percent rating for prostate cancer is granted for the 
period described above, subject to regulations applicable to 
the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


